UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6067


LACY LEE WILLIAMS, JR.,

                Petitioner - Appellant,

          v.

STATE OF NORTH CAROLINA,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:15-hc-02069-BO)


Submitted:   May 26, 2016                   Decided:   June 1, 2016


Before TRAXLER, Chief Judge, and NIEMEYER, and FLOYD, Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Lacy Lee Williams, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lacy    Lee    Williams,      Jr.,      seeks     to    appeal     the    district

court’s order dismissing one, but not all, of the claims he

filed in his 28 U.S.C. § 2254 (2012) petition.                          This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012),    and    certain     interlocutory          and      collateral       orders,    28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus.    Loan    Corp.,     337 U.S. 541,   545-46     (1949).         The   order

Williams      seeks   to   appeal        is    neither     a    final    order    nor     an

appealable interlocutory or collateral order.                           Accordingly, we

dismiss the appeal for lack of jurisdiction.                        We dispense with

oral    argument      because      the    facts      and   legal    contentions          are

adequately       presented    in    the       materials    before       this    court    and

argument would not aid the decisional process.



                                                                                DISMISSED




                                               2